DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

Information disclosure statements (IDS) were submitted on 12/21/21, 12/21/21, and 9/26/22.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,515,852. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is the broader “genus” of the more narrow “species” claims of the ‘852 patent and thus are inherent anticipated.
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent No. 6,566,171) (“Liu”) in view of Muranaka (US Patent Application Publication No. 2011/0254165) (“Muranaka”).
Regarding Claim 1, Liu teaches a semiconductor device structure, comprising: a first dielectric layer (Figure 5, item 2); a first conductive feature (Figure 5, item 20 on left) and a second conductive features (Figure 5, item 20 in middle) in the first dielectric layer; a second dielectric layer (Figure 5, item 30) over the first dielectric layer; and a resistive element (Figure 5, item 40) having a first portion over the second dielectric layer and a second portion penetrating through the second dielectric layer to be electrically connected to the first conductive feature (see Figure 5, note shape of item 40 on 30 and also in contact with 20), and a a conductive via (Figure 10, item 62) penetrating through the second dielectric layer to be electrically connected to the second conductive feature (see Figure 10, note connection of 62 to 20 through 42), wherein the second portion of the resistive element is wider than the conductive via (see Figure 10, note shape of 42 how width of 42 on top of 30 is wider than 62 in the cross section depicted in Figure 10).
Liu does not specifically teach a substrate under the first dielectric layer, however use of a substrate in wiring layers is extremely well known in the semiconductor art (and is very likely present in Liu although not explicitly described).  Muranaka teaches forming the dielectric layers (Figure 3, items 31a, 32a etc) of a wiring device over a substrate (Figure 3, item 1).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the substrate of Muranaka in the device of Liu in order to have a working surface to hold the device while forming upper layers in the interconnect structure.  The combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2, Liu further teaches the resistive element has a first resistance (inherent in material choice of TaN, see column 5, line 55), the conductive via has a second resistance (inherent in material choice of Al, see column 6, line 48), and the first resistance is greater than the second resistance (inherent in material choices).
Regarding Claim 3, Liu further teaches a topmost surface of the resistive element is lower than a topmost surface of the conductive via, and the topmost surface of the resistive element is higher than a bottommost surface of the conductive via (see Figure 10, note relative heights of 42 vs top and bottom surfaces of 62).
Regarding Claim 4, Liu further teaches topmost surfaces of the first conductive feature and the second conductive feature are substantially level with each other (see Figure 10).
Regarding Claim 6, Liu further teaches there is no conductive via formed directly on the resistive element (see Figure 10, note multiple resistive elements do not have a conductive via  directly on them).
Regarding Claim 7, Liu further teaches a third dielectric layer surrounding the conductive via and covering the resistive element (see Figure 10, item 50’).
Regarding Claim 8, Liu further teaches the third dielectric layer is in direct contact with the resistive element (see Figure 10, note relationship of item 50’ and 42).
Regarding Claim 9, Liu further teaches the second dielectric layer is thinner than the first dielectric layer, and the second dielectric layer is thinner than the third dielectric layer (see Figure 10, note relative thicknesses of items 20, 30 and 50’).
Regarding Claim 10, Liu further teaches the resistive element extends conformally along sidewalls of the second dielectric layer (see Figure 10).
Regarding Claim 11, Liu teaches a semiconductor device structure, comprising: a first dielectric layer (Figure 5, item 2); a first conductive feature (Figure 5, item 20 on left) and a second conductive features (Figure 5, item 20 in middle) in the first dielectric layer; a second dielectric layer (Figure 5, item 30) over the first dielectric layer; and a resistive element (Figure 5, item 40) having a first portion over the second dielectric layer and a second portion penetrating through the second dielectric layer to be electrically connected to the first conductive feature (see Figure 5, note shape of item 40 on 30 and also in contact with 20), and a a conductive via (Figure 10, item 62) penetrating through the second dielectric layer to be electrically connected to the second conductive feature (see Figure 10, note connection of 62 to 20 through 42), wherein a contact area between the resistive element and the first conductive feature is larger than a contact area between the conductive via and the second conductive feature (see Figure 10, note shape relationship of 42/20 and 44/20 depicted in Figure 10).
Liu does not specifically teach a substrate under the first dielectric layer, however use of a substrate in wiring layers is extremely well known in the semiconductor art (and is very likely present in Liu although not explicitly described).  Muranaka teaches forming the dielectric layers (Figure 3, items 31a, 32a etc) of a wiring device over a substrate (Figure 3, item 1).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the substrate of Muranaka in the device of Liu in order to have a working surface to hold the device while forming upper layers in the interconnect structure.  The combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 12, Liu further teaches a third dielectric layer surrounding the conductive via and covering the resistive element (see Figure 10, item 50’), wherein the conductive via extends across an interface between the resistive element and the third dielectric layer (see Figure 10).
Regarding Claim 14, Liu further teaches the resistive element extends into the first conductive feature (see Figure 10).
Regarding Claim 15, Liu further teaches a topmost surface of the resistive element is closer to the substrate than a topmost surface of the conductive via (see Figure 10, note top of 42 relative to top of 62).
Regarding Claim 16, Liu teaches a semiconductor device structure, comprising: a first dielectric layer (Figure 5, item 2); a first conductive feature (Figure 5, item 20 on left) and a second conductive features (Figure 5, item 20 in middle) in the first dielectric layer; a second dielectric layer (Figure 5, item 30) over the first dielectric layer; and a resistive element (Figure 5, item 40) penetrating through the second dielectric layer to reach the first conductive feature (see Figure 5, note shape of item 40 on 30 and also in contact with 20), and a conductive via (Figure 10, item 62) penetrating through the second dielectric layer to reach the second conductive feature (see Figure 10, note connection of 62 to 20 through 42), wherein a first contact area between the resistive element and the first conductive feature and a second contact area between the conductive via and the second conductive feature have different shapes. (see Figure 10, note shape relationship of 42/20 and 44/20 depicted in Figure 10 – the claim language does not specify what is different about the shapes, thus the change in size depicted in Liu meets the claim language).
Liu does not specifically teach a substrate under the first dielectric layer, however use of a substrate in wiring layers is extremely well known in the semiconductor art (and is very likely present in Liu although not explicitly described).  Muranaka teaches forming the dielectric layers (Figure 3, items 31a, 32a etc) of a wiring device over a substrate (Figure 3, item 1).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the substrate of Muranaka in the device of Liu in order to have a working surface to hold the device while forming upper layers in the interconnect structure.  The combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 17, Liu further teaches wherein a contact area between the resistive element and the first conductive feature is larger than a contact area between the conductive via and the second conductive feature (see Figure 10, note shape relationship of 42/20 and 44/20 depicted in Figure 10).
Regarding Claim 18, Liu further teaches a second conductive via (Figure 10, not labeled but between bottom of 20 and bottom of depicted device) between the first conductive feature and the substrate, wherein a third contact area between the first conductive feature and the second conductive via and the first contact area have different shapes (see Figure 10 – note again, difference is not specified in the claim language, thus the size of the shape is considered a sufficient difference to meet the claim language).
Regarding Claim 19, Liu further teaches the first contact area is larger than the third contact area (see Figure 10).
Allowable Subject Matter
Claims 5, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kurokawa et al. (US Patent No. 7,388,291)
Ryan et al. (US Patent No. 8,835,306)
Yu et al. (US Patent No. 6,258,713)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891